EXHIBIT 10.6

               DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT, dated as of
August 10, 2009 (this “Agreement”), between ALTISOURCE SOLUTIONS S.à r.l., a
private limited liability company organized under the laws of the Grand Duchy of
Luxembourg (together with its Affiliates “Provider” ) and OCWEN FINANCIAL
CORPORATION, a Florida corporation (together with its Affiliates “Customer”).

          WHEREAS, Customer and Altisource Portfolio Solutions S.A. (formerly
known as Altisource Portfolio Solutions S.à r.l., formerly known as Ocwen
Luxembourg S.à r.l.), the sole parent of Provider (“ALTISOURCE Parent”), are
parties to a Separation Agreement dated as of August 10, 2009 (the “Separation
Agreement”), pursuant to which Customer will (i) separate the ALTISOURCE
Business (as defined in the Separation Agreement) and (ii) distribute (the
“Separation”) to the holders of shares of Customer’s outstanding capital stock
all of the outstanding capital stock of ALTISOURCE Parent;

          WHEREAS, following the Separation, Provider will operate the
ALTISOURCE Business, and Customer will operate the OCWEN Business (as defined in
the Separation Agreement); and

          WHEREAS, following the Separation, Customer desires to receive, and
Provider is willing to provide, or cause to be provided, certain data center and
disaster recovery services in connection with Customer’s Business, in each case
subject to the terms and conditions of this Agreement.

          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained in this Agreement, the parties agree as follows:

1.        DEFINITIONS

          “Affiliate” means with respect to any Person (a “Principal”) (a) any
directly or indirectly wholly-owned subsidiary of such Principal, (b) any Person
that directly or indirectly owns 100% of the voting stock of such Principal or
(c) a Person that controls, is controlled by or is under common control with
such Principal. As used herein, “control” of any entity means the possession,
directly or indirectly, through one or more intermediaries, of the power to
direct or cause the direction of the management or policies of such entity,
whether through ownership of voting securities or other interests, by contract
or otherwise. Furthermore, with respect to any Person that is partially owned by
such Principal and does not otherwise constitute an Affiliate (a
“Partially-Owned Person”), such Partially-Owned Person shall be considered an
Affiliate of such Principal for purposes of this Agreement if such Principal
can, after making a good faith effort to do so, legally bind such
Partially-Owned Person to this Agreement.

2.        SERVICES

          2.1          Services. During the term of this Agreement, Provider
shall provide to Customer the services set forth on Exhibit A (the “Services”)
on the terms and conditions set forth in this Agreement.

--------------------------------------------------------------------------------



          2.2          Additional Services. Customer may request, and Provider
may provide, additional services (“Additional Services”) upon terms and rates
that shall be mutually agreed to in writing between the parties in an addendum
(“Addendum”) to this Agreement. Each Addendum shall be appended to this
Agreement and incorporated into this Agreement by this reference.

          2.3          Right of First Opportunity.

 

 

 

 

(a)

If the Customer elects to receive any Additional Service, it shall first request
a proposal for the provision of such Additional Service from the Provider. The
Provider shall have 30 Business Days (the “Exclusive Tender Period”) to respond
to such request for Additional Service and to provide a proposed addendum to the
Customer. During the Exclusive Tender Period, the Customer shall not solicit
proposals or negotiate with any other third party with respect to such request
for Additional Service. Upon receipt of the Provider’s proposal for the
Additional Service, the Customer shall consider such proposal and shall
negotiate with the Provider in good faith with respect to the possible provision
by the Provider of such Additional Services.

 

 

 

 

(b)

If, at the end of the Exclusive Tender Period, the Provider and the Customer do
not agree on the proposed Addendum, the Customer may solicit proposals from
third parties with respect to the Additional Service; provided, however, that
the Customer shall not disclose any information received from the Provider,
whether verbal or written, in the proposed Addendum or during the Exclusive
Tender Period negotiations, and such information shall be subject to the
confidentiality terms hereof.

          2.4          Alternatively to the procedures set forth in Section 2.3,
Customer may solicit proposals or negotiate with third parties with respect to
an Additional Service (such third parties, “Third Party Additional Service
Providers”) during the Exclusive Tender Period so long as:

 

 

 

 

(a)

at least fifteen Business Days prior to engaging any Third Party Additional
Service Provider, Customer shall disclose to Provider a description of the
Additional Services to be provided by such Third Party Additional Service
Provider and all fees, costs and other expenses to be charged by such Third
Party Additional Service Provider (such description, a “Third Party Additional
Service Offer”);

 

 

 

 

(b)

within ten Business Days of receipt of any Third Party Additional Service Offer,
Provider shall have the right to make an offer (a “Matching Offer”) to provide
the same or substantially the same Additional Services as set forth in the Third
Party Additional Service Offer; and

 

 

 

 

(c)

if the fees set forth in the Matching Offer do not exceed the fees set forth in
the Third Party Additional Services Offer, Customer may not accept the Third
Party Additional Services Offer. Conversely, if the fees set forth in the
Matching Offer exceed the fees set forth in the Third Party Additional Services
Offer, Customer may accept the Third Party Additional Services Offer.

2

--------------------------------------------------------------------------------



          2.5          Status Report. Provider shall provide Customer with
status reports as mutually agreed to by the parties which shall detail the
status of the Services.

3.        RESPONSIBILITIES OF CUSTOMER

          Customer shall assist Provider by promptly providing such information
and access to Customer’s facilities, computer networks and other systems as
Provider may reasonably request to enable Provider to timely perform its
obligations. Customer shall provide a sufficient number of its personnel to
assist Provider in completing the Services in a timely manner to the extent
Provider may reasonably request from time to time.

4.        FEES

          4.1          Fees. Customer shall pay Provider for the Services and
Additional Services at the rates set forth in a separate fee letter to be
delivered by Provider to Customer dated (i) as of the date hereof, with respect
to the Services and (ii) as of the date of agreement to provide Additional
Services, if any, with respect to Additional Services (collectively, the “Data
Center and Disaster Recover Services Fee Letter”), as applicable (the “Fees”).

          4.2          Provider shall submit statements of account to the
Customer on a monthly basis with respect to all amounts payable by the Provider
to the Customer hereunder (the “Invoiced Amount”), setting out the Services
provided, and the amount billed to the Customer as a result of providing such
Services (together with, in arrears, any other invoices for Services provided by
third parties, in each case setting out the Services provided by the applicable
third parties). The Customer shall pay the Invoiced Amount to the Provider by
wire transfer of immediately available funds to an account or accounts specified
by the Provider, or in such other manner as specified by the Provider in
writing, or otherwise reasonably agreed to by the Parties, within 30 days of the
date of delivery to the Customer of the applicable statement of account;
provided, that, in the event of any dispute as to an Invoiced Amount, the
Customer shall pay the undisputed portion, if any, of such Invoiced Amount in
accordance with the foregoing, and shall pay the remaining amount, if any,
promptly upon resolution of such dispute.

          4.3          Taxes. Customer shall be responsible for and shall pay or
reimburse Provider for any sales, use, import, excise, value added or other
taxes or levies (other than Provider’s income taxes) associated with this
Agreement.

5.        TERM AND TERMINATION

          5.1          Term.

 

 

 

 

(a)

Initial Term. This Agreement shall commence on the Distribution Date (as defined
in the Separation Agreement) and shall continue in full force and effect,
subject to Section 5.1(b), until the date that is eight (8) years from the
Distribution Date (the “Initial Term”), or the earlier date upon which this
Agreement has been otherwise terminated in accordance with the terms hereof.

3

--------------------------------------------------------------------------------




 

 

 

 

(b)

Renewal Term. This Agreement may be renewed for successive two (2) year terms
(each, a “Renewal Term) by mutual written agreement of the parties hereto,
executed not less than six (6) months prior to the expiration of the Initial
Term or any Renewal Term, as applicable.

 

 

 

 

(c)

In the event either party decides that it does not wish to renew this Agreement
or any particular Service or Additional Service hereunder upon the expiration of
the Initial Term or any Renewal Term, as applicable, such party shall so notify
the other party at least nine (9) months before the completion of the Initial
Term or Renewal Term, as applicable.

          5.2          Termination by Either Party.

 

 

 

 

(a)

If either Party materially defaults in the performance of any provision of this
Agreement, and such default is not cured within thirty (30) days after receiving
notice of such default from the non-defaulting Party, the non-defaulting Party
shall be entitled to terminate this Agreement effective immediately upon
delivery of final written notice to the defaulting Party.

 

 

 

 

(b)

If a Party (i) becomes insolvent, (ii) files a petition in bankruptcy or
insolvency, is adjudicated bankrupt or insolvent or files any petition or answer
seeking reorganization, readjustment or arrangement of its business under any
law relating to bankruptcy or insolvency, or if a receiver, trustee or
liquidator is appointed for any of the property of the Party and within 60 days
thereof such Party fails to secure a dismissal thereof or (iii) makes any
assignment for the benefit of creditors, then and in that event only, the Party
that is not the subject of such proceedings may terminate this Agreement
immediately upon written notice.

          5.3          Consequences of Termination. Customer shall be liable for
all Fees incurred prior to the date of termination and shall not be entitled to
a refund of any Fees paid prior to the date of termination. Furthermore, in the
event either party terminates this Agreement in accordance with Section 5.2 and,
prior to such termination, Provider has entered into one or more leases or third
party contracts for purposes of providing the Services to Customer (such leases
and contracts, the “Designated Contracts”), Customer shall also be liable for
(a) unamortized lease costs associated with the Designated Contracts and (b) the
Customer’s pro rata share (as of the date of termination) of the present value
(calculated by reference to the prime rate charged by JPMorgan Chase Bank, N.A.
(or its successor)) of the remaining contractual payments due under such
Designated Contracts. Provider shall have a duty to mitigate the costs referred
to in clauses (a) and (b) above by making a good faith effort to sublease the
Customer’s allocated portion of the space leased pursuant to any Designated
Contracts following any such termination and to otherwise mitigate any other
third party contractual costs. In addition, in the event of termination, each
party shall return or destroy all of the other party’s Information (as defined
below) in accordance with Section 6.2.

4

--------------------------------------------------------------------------------



6.        CONFIDENTIAL INFORMATION

          6.1          Subject to Section 6.2, each of Provider and Customer, on
behalf of itself and each of its subsidiaries, agrees to hold, and to cause its
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives to hold, in strict confidence, with at least the same degree
of care that applies to confidential and proprietary information of Customer
pursuant to policies in effect as of the Distribution Date (as defined in the
Separation Agreement), all information, whether or not patentable or
copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including studies, reports, records, books,
contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
algorithms, computer programs or other software, marketing plans, customer
names, communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data (“Information”) concerning the other
party and its subsidiaries that is either in its possession (including
Information in its possession prior to the Distribution Date) or furnished by
the other party and its subsidiaries and affiliates or its directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
at any time pursuant to this Agreement, and shall not use any such Information
other than for such purposes as shall be expressly permitted hereunder, except
to the extent that such Information has been (i) in the public domain through no
fault of such party or any of its subsidiaries or any of their respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives, (ii) later lawfully acquired from other sources by such
party (or any of its subsidiaries), which sources are not known by such party to
be themselves bound by a confidentiality obligation, or (iii) independently
generated without reference to any proprietary or confidential Information of
the other party or any of its subsidiaries.

          6.2          Each party agrees not to release or disclose, or permit
to be released or disclosed, any such Information (excluding Information
described in clauses (i), (ii) and (iii) of Section 6.1) to any other
individual, a general or limited partnership, a corporation, a trust, a joint
venture, an unincorporated organization, a limited liability entity, any other
entity and any Governmental Authority (as defined below) (each, a “Person”),
except its directors, officers, employees, agents, accountants, counsel and
other advisors and representatives who need to know such Information (who shall
be advised of their obligations hereunder with respect to such Information),
except in compliance with Section 6.3. Without limiting the foregoing, when any
Information is no longer needed for the purposes contemplated by this Agreement,
each party will promptly, after request of the other party, either return the
Information to the other party in a tangible form (including all copies thereof
and all notes, extracts or summaries based thereon) or certify to the other
party that any Information not returned in a tangible form (including any such
Information that exists in an electronic form) has been destroyed (and such
copies thereof and such notes, extracts or summaries based thereon).

          6.3          In the event that either party or any of its subsidiaries
either determines on the advice of its counsel that it is required to disclose
any Information pursuant to applicable law or receives any demand under lawful
process or from any federal, state, local, foreign or international court,
government, department, commission, board, bureau, agency, official or other
legislative, judicial, regulatory, administrative or governmental authority,
including the NASDAQ (“Governmental Authority”) to disclose or provide
Information of the other party (or any of its subsidiaries) that is subject to
the confidentiality provisions hereof, such party shall, to the extent permitted
by law, notify the other party prior to disclosing or providing such Information
and shall cooperate, at the expense of the requesting party, in seeking any
reasonable protective arrangements requested by such other party. Subject to the
foregoing, the Person that received such request may thereafter disclose or
provide Information to the extent required by such law (as so advised by
counsel) or by lawful process or such Governmental Authority.

5

--------------------------------------------------------------------------------



          6.4          Customer Information. Notwithstanding anything in this
Agreement, Provider shall not disclose to any third party any “Consumer”
information (as defined in the Gramm-Leach-Bliley Act of 1999, P.L. 106-102)
about a customer of Customer which is supplied to it by Customer, unless and
only to the extent that such disclosure is approved, in writing, by Customer. To
protect the privacy of information concerning Consumers, Provider agrees that it
shall: (a) limit access to information concerning Consumers to Provider’s
employees who have a need to know, and then only to the extent that such
disclosure is reasonably necessary for the performance of Provider’s duties and
obligations under this Agreement: (b) use information concerning Consumers
solely to carry out the purposes of this Agreement for which the information was
disclosed and for no other purposes; and (c) safeguard and maintain the
confidentiality of the Consumer information and not directly or indirectly
disclose the same to any other person or entity in violation of the
Gramm-Leach-Bliley Act or any other applicable laws regarding privacy.

7.        WARRANTIES; LIMITATION OF LIABILITY; INDEMNITY

          7.1          Other than the statements expressly made by Provider in
this Agreement or in any Addendum, Provider makes no representation or warranty,
express or implied, with respect to the Services or Additional Services and,
except as provided in Section 7.2 hereof, Customer hereby waives, releases and
renounces all other representations, warranties, obligations and liabilities of
Provider, and any other rights, claims and remedies of Customer against
Provider, express or implied, arising by law or otherwise, with respect to any
nonconformance, durability, error, omission or defect in any of the Services or
Additional Services, including (i) any implied warranty of merchantability,
fitness for a particular purpose or non-infringement, (ii) any implied warranty
arising from course of performance, course of dealing or usage of trade and
(iii) any obligation, liability, right, claim or remedy in tort, whether or not
arising from the negligence of Provider.

          7.2          None of Provider or any of its Affiliates (as defined in
the Separation Agreement) or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives shall
be liable for any action taken or omitted to be taken by Provider or such person
under or in connection with this Agreement, except that Provider shall be liable
for direct damages or losses incurred by Customer or any of Customer’s
subsidiaries or affiliates (either party’s subsidiaries or affiliates,
collectively referred to as such party’s “Group”) arising out of the gross
negligence or willful misconduct of Provider or any of its Affiliates or any of
its or their respective officers, directors, employees, agents,
attorneys-in-fact, contractors or other representatives in the performance or
nonperformance of the Services or Additional Services.

6

--------------------------------------------------------------------------------



          7.3          In no event shall (i) the amount of damages or losses for
which Provider and Customer may be liable under this Agreement exceed the fees
due to Provider for the most recent 6 month period under the applicable Service
or Addendum, provided that if Services have been performed for less than 6
months, then the damages or losses will be limited to the value of the actual
Services performed during such period; or (ii) the aggregate amount of all such
damages or losses for which Provider may be liable under this Agreement exceed
$1,000,000; provided, that, no such cap shall apply to liability for damages or
losses arising from or relating to breaches of Section 6 (relating to
confidentiality), infringement of Intellectual Property (as defined in the
Separation Agreement) or fraud or criminal acts. Except as provided in Section
7.2 hereof, none of Provider or any of its Affiliates or any of its or their
respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives shall be liable for any action taken or
omitted to be taken by, or the negligence, gross negligence or willful
misconduct of, any third party.

          7.4          Notwithstanding anything to the contrary herein, none of
Provider or any of its Affiliates or any of its or their respective officers,
directors, employees, agents, attorneys-in-fact, contractors or other
representatives shall be liable for damages or losses incurred by Customer or
any of Customer’s Affiliates for any action taken or omitted to be taken by
Provider or such other person under or in connection with this Agreement to the
extent such action or omission arises from actions taken or omitted to be taken
by, or the negligence, gross negligence or willful misconduct of, Customer or
any of Customer’s Affiliates.

          7.5          Without limiting Section 7.2 hereof, no party hereto or
any of its Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives shall
in any event have any obligation or liability to the other party hereto or any
such other person whether arising in contract (including warranty), tort
(including active, passive or imputed negligence) or otherwise for
consequential, incidental, indirect, special or punitive damages, whether
foreseeable or not, arising out of the performance of the Services or this
Agreement, including any loss of revenue or profits, even if a party hereto has
been notified about the possibility of such damages; provided, however, that the
provisions of this Section 7.5 shall not limit the indemnification obligations
hereunder of either party hereto with respect to any liability that the other
party hereto may have to any third party not affiliated with any member of
Provider’s Group or Customer’s Group for any incidental, consequential,
indirect, special or punitive damages.

          7.6          Customer shall indemnify and hold Provider and its
Affiliates and any of its or their respective officers, directors, employees,
agents, attorneys-in-fact, contractors or other representatives harmless from
and against any and all damages, claims or losses that Provider or any such
other person may at any time suffer or incur, or become subject to, as a result
of or in connection with this Agreement or the Services or Additional Services
provided hereunder, except those damages, claims or losses incurred by Provider
or such other person arising out of the gross negligence or willful misconduct
by Provider or such other person.

8.        MISCELLANEOUS

          8.1          This Agreement may be executed in one or more
counterparts, including by facsimile, all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each party hereto or thereto and delivered to the other
parties hereto or thereto.

7

--------------------------------------------------------------------------------



          8.2          This Agreement, the schedules hereto and the Data Center
and Disaster Recovery Services Fee Letter contain the entire agreement between
the parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to the subject matter hereof
other than those set forth or referred to herein or therein.

          8.3          Customer represents on behalf of itself and each other
member of the Customer Group, and Provider represents on behalf of itself and
each other member of the Provider Group, as follows:

 

 

 

 

(a)

each such Person has the requisite corporate or other power and authority and
has taken all corporate or other action necessary in order to execute, deliver
and perform this Agreement and to consummate the transactions contemplated
hereby; and

 

 

 

 

(b)

this Agreement has been duly executed and delivered by it and constitutes, or
will constitute, a valid and binding agreement of it enforceable in accordance
with the terms hereof.

          8.4          This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York
applicable to contracts made and to be performed wholly in such State and
irrespective of the choice of law principles of the State of New York, as to all
matters.

          8.5          Except for the indemnification rights under this
Agreement (a) the provisions of this Agreement are solely for the benefit of the
parties hereto and are not intended to confer upon any Person except the parties
hereto any rights or remedies hereunder and (b) there are no third party
beneficiaries of this Agreement, and this Agreement shall not provide any third
person with any remedy, claim, liability, reimbursement, cause of action or
other right in excess of those existing without reference to this Agreement.

          8.6          All notices or other communications under this Agreement
hall be in writing and shall be deemed to be duly given when (a) delivered in
person, (b) sent by telecopier (except that, if not sent during normal business
hours for the recipient, then at the opening of business on the next business
day for the recipient) to the fax numbers set forth below or (c) deposited in
the United States mail or private express mail, postage prepaid, addressed as
follows:

 

 

 

If to Customer, to:

 

Ocwen Financial Corporation

 

1661 Worthington Road, Suite 100

 

West Palm Beach, Florida 33409

 

Attn: Corporate Secretary

 

Fax No.: (561) 682-8177

8

--------------------------------------------------------------------------------



 

 

 

If to Provider to:

 

Altisource Solutions S.à r.l.

 

2-8 Avenue Charles De Gaulle

 

L-1653 Luxembourg

 

Attn: Corporate Secretary

 

Fax No.: 352-2744-9499

Either party may, by notice to the other party, change the address to which such
notices are to be given.

          8.7          If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either party. Upon any such determination, the parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable provision to effect the original intent of the parties.

          8.8          The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

          8.9          Waiver by any party hereto of any default by any other
party hereto of any provision of this Agreement shall not be deemed a waiver by
the waiving party of any subsequent or other default.

          8.10          In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are to be hereby aggrieved shall have the right to seek
specific performance and injunctive or other equitable relief of its rights
under this Agreement, in addition to any and all other rights and remedies at
law or in equity, and all such rights and remedies shall be cumulative. The
other party or parties shall not oppose the granting of such relief. The parties
to this Agreement agree that the remedies at law for any breach or threatened
breach hereof, including monetary damages, are inadequate compensation for any
loss and that any defense in any action for specific performance that a remedy
at law would be adequate is waived. Any requirements for the securing or posting
of any bond with such remedy are waived.

          8.11          No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any party hereto, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

          8.12          Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein, “and “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules hereto) and
not to any particular provision of this Agreement. Article, Section, Exhibit,
Schedule and Appendix references are to the articles, sections, exhibits,
schedules and appendices of or to this Agreement unless otherwise specified. Any
reference herein to this Agreement, unless otherwise stated, shall be construed
to refer to this Agreement as amended, supplemented or otherwise modified from
time to time, as permitted by Section 8.11. The word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” unless the context otherwise requires or unless otherwise
specified. The word “or” shall not be exclusive. There shall be no presumption
of interpreting this Agreement or any provision hereof against the draftsperson
of this Agreement or any such provision.

9

--------------------------------------------------------------------------------



          8.13          Any action or proceeding arising out of or relating to
this Agreement shall be brought in the courts of the State of New York located
in the County of New York or in the United States District Court for the
Southern District of New York (if any party to such action or proceeding has or
can acquire jurisdiction), and each of the parties hereto irrevocably submits to
the exclusive jurisdiction of each such court in any such action or proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the action or proceeding shall be
heard and determined only in any such court and agrees not to bring any action
or proceeding arising out of or relating to this Agreement in any other court.
The parties to this Agreement agree that any of them may file a copy of this
paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties hereto and thereto irrevocably to waive
any objections to venue or to convenience of forum. Process in any action or
proceeding referred to in the first sentence of this Section 8.13 may be served
on any party to this Agreement anywhere in the world.

9.       INTELLECTUAL PROPERTY

          9.1          Customer’s and Provider’s respective rights to any
present and future intellectual property is set forth in that certain
Intellectual Property Agreement dated as of August 10, 2009 by and between
Customer and Provider, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

10.     COOPERATION; ACCESS

          10.1          Customer shall, and shall cause its Group to, permit
Provider and its employees and representatives access, on Business Days (as
defined in the Separation Agreement) during hours that constitute regular
business hours for Customer and upon reasonable prior request, to the premises
of Customer and its Group and such data, books, records and personnel designated
by Customer and its Group as involved in receiving or overseeing the Services as
Provider may reasonably request for the purposes of providing the Services.
Provider shall provide Customer, upon reasonable prior written notice, such
documentation relating to the provision of the Services as Customer may
reasonably request for the purposes of confirming any amounts payable pursuant
to this Agreement. Any documentation so provided to Provider pursuant to this
Section will be subject to the confidentiality obligations set forth in Section
6 of this Agreement.

10

--------------------------------------------------------------------------------



          10.2          Each party hereto shall designate a relationship manager
(each, a “Relationship Executive”) to report and discuss issues with respect to
the provision of the Services and successor relationship executives in the event
that a designated Relationship Executive is not available to perform such role
hereunder. The initial Relationship Executive designated by Customer shall be
Ronald M. Faris and the initial Relationship Executive designated by Provider
shall be William B. Shepro. Either party may replace its Relationship Executive
at any time by providing written notice thereof to the other party hereto.

11.     PUBLIC ANNOUNCEMENTS

          11.1          No party to this Agreement shall make, or cause to be
made, any press release or public announcement or otherwise communicate with any
news media in respect of this Agreement or the transactions contemplated by this
Agreement without the prior written consent of the other party hereto unless
otherwise required by law, in which case the party making the press release,
public announcement or communication shall give the other party reasonable
opportunity to review and comment on such and the parties shall cooperate as to
the timing and contents of any such press release, public announcement or
communication.

12.     RELATIONSHIP OF THE PARTIES

          12.1          The parties hereto are independent contractors and none
of the parties hereto is an employee, partner or joint venturer of the other.
Under no circumstances shall any of the employees of a party hereto be deemed to
be employees of the other party hereto for any purpose. Except as expressly
provided herein, none of the parties hereto shall have the right to bind the
others to any agreement with a third party or to represent itself as a partner
or joint venturer of the other by reason of this Agreement.

13.     FORCE MAJEURE

          13.1          Neither party hereto shall be in default of this
Agreement by reason of its delay in the performance of, or failure to perform,
any of its obligations hereunder if such delay or failure is caused by strikes,
acts of God, acts of the public enemy, acts of terrorism, riots or other events
that arise from circumstances beyond the reasonable control of that party (each,
a “Force Majeure Event”). During the pendency of such Force Majeure Event, each
of the parties hereto shall take all reasonable steps to fulfill its obligations
hereunder by other means and, in any event, shall upon termination of such
intervening event, promptly resume its obligations under this Agreement.

14.     NON-SOLICITATION

          14.1          Customer acknowledges that the value to Provider of its
business and the transactions contemplated by this Agreement would be
substantially diminished if such Customer or any of its Affiliates were to
solicit the employment of or hire any employee of Provider or any member of its
Group performing Services or who has performed Services hereunder. Accordingly,
Customer agrees that neither it nor any of its Affiliates shall, directly or
indirectly and without the prior consent of the other party, solicit the
employment of, or hire, employ or retain, or otherwise encourage or cause to
leave employment with Provider, or cause any other Person to hire, employ or
retain, or otherwise encourage or cause to leave employment with Provider or any
of its Affiliates, any Person who is or was employed by Provider or any of its
Affiliates with respect to the provision of Services at any time within twelve
(12) months preceding the time of such solicitation or hiring, employment,
retention or encouragement.

11

--------------------------------------------------------------------------------



15.      WAIVER OF JURY TRIAL

          15.1          EACH PARTY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY,
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.

*     *     *     *

12

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first written above.

 

 

 

 

PROVIDER:

 

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

By

/s/ William B. Shepro 

 

 

 

 

 

Name: William B. Shepro

 

 

Title:   Manager

 

 

 

 

CUSTOMER:

 

 

 

 

OCWEN FINANCIAL CORPORATION

 

 

 

 

By

/s/ Ronald M. Faris 

 

 

 

 

 

Name: Ronald M. Faris

 

 

Title:   President


--------------------------------------------------------------------------------



EXHIBIT A
TO
DATA CENTER AND DISASTER RECOVERY SERVICES AGREEMENT

 

 

 

 

Description of Services

 

Provider shall, in accordance with such performance standards, rules and further
instructions as Customer makes available to Provider from time to time, provide
data center and disaster recovery services to Customer.

 

 

 

 

 

Payment Terms

 

Provider shall invoice Customer on a twice-monthly basis for the Fees for the
Services and any Additional Services. Customer shall pay all sums due in U.S.
Dollars within thirty (30) days following the date of receipt of any invoice.
Customer shall pay a late charge of 2% per annum above the prime rate charged by
JPMorgan Chase Bank, N.A. (or its successor) or the highest rate allowed by law,
whichever is less, on all amounts not paid to Provider when due. In addition,
Customer shall reimburse the Provider for all costs of collection of overdue
amounts, including any reasonable attorneys’ fees.

 

 

 

 

 

Compliance with Law

 

Each party acknowledges and agrees that it shall be solely liable for compliance
with any local law, rule or regulation applicable to its business, operations,
employees and otherwise, except CUSTOMER ACKNOWLEDGES AND AGREES THAT IT SHALL
BE SOLELY LIABLE FOR ANY VIOLATION OF APPLICABLE LAW, RULE OR REGULATION CAUSED
BY THE PROVIDER’S PERFORMANCE OF THE SERVICES IN COMPLIANCE WITH THE CUSTOMER’S
INSTRUCTIONS

 

A-1

--------------------------------------------------------------------------------



EXHIBIT B

If to Customer:

Ocwen Financial Corporation
1661 Worthington Road, Suite 100
West Palm Beach, FL 33409
Attention: Corporate Secretary
Telecopy Number: (561) 471-4264

If to Provider:

Altisource Solutions S.à r.l.
2-8 Avenue Charles De Gaulle
L-1653 Luxembourg
Attention: Corporate Secretary
Telecopy Number: 352-2744-9499

B-1

--------------------------------------------------------------------------------